Title: To Thomas Jefferson from Martha Jefferson Randolph, 14 January 1804
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


               
                  My Dearest Father 
                  Edgehill Jan. 14, 1804
               
               It was so late the other day before I could write that I had only time to add a postscript to Ann’s letter to inform you of Davy Bowle’s intention of going to Washington, and the offer he made of carrying your chair if you wished it; he is still here and will be on theusday, so that your intentions with regard to it may be complied with if known, on that day. he leaves this sometime next week altho I do not know when. Lilly has been here to advise with me about Kit—he is now in Charlottesville jail where he passed himself for a negro of Mr Randolph’s, Lilly is afraid to take him out for fear of his going off again he thinks you wished him sold and the money laid out on another, but he says his head was so confused during, and for some time after his illness that he cannot recollect whether you gave him any orders to that effect or not; the result of the conversation however was that if he could get 120 or 25 £ before he could hear from you he should sell him rather than miss the sail but that he would be much obliged to you to let him know by the next post what you wish done with him in case of his not having been able to dispose of him. Higginbotham begged me to tell you that Stewarts goods having been attached during the time of his supposed flight the sale was to take place in a few days that with regard to himself a word from you would satisfy him, and no doubt the other creditors would be as well pleased to have the debt in your hands, of these however he said nothing nor do I exactly understand the use of saying what he did for Mrs Stuart being dead, and Mrs Lewis having taken charge of the girls, it appears to me of very little importance to prevent the sale of the furniture. humanity cannot be interested in the fate of a man so well able to provide for himself. and his sons are old enough to be put to any trade he chuses, nor do I believe the desire of supporting themselves to be wanting on their side, but how far they can do any thing without his concurrence or whether they can obtain that I am unable to say. I have fulfilled my commission in delivering Higginbothams message You are the best judge of what remains to be done. so much for business suffer me now to touch upon subjects more interesting and certainly more important than any business to be transacted by or, through me. we are all of us “as well as can be expected” Maria’s spirits are bad, partly occasioned by her situation which precludes everything like comfort or chearfullness, and partly from the prospect of congress not rising till April which Mr Randolph writes us is the general opinion. I hope we shall do as well as if Mr Eppes was here but certainly her mind would be more at ease could he be with her. little Francis is doing well but it is in the best health allways that he has been attacked with those dreadfull fits; I can not help fearing them to be epileptic. the noise in the throat the foaming at the mouth and drawing back of the head certainly bear a much greater resemblance to that than convulsions which My aunt’s children have been subject to. My sister Jane who held him during the last one he had two days only before Mary’s birth mentioned it to me. but the distress it might occasion his parents for such an idea to get abroad determined us to confine our suspicion within our own breast’s he may and I hope will out grow them time only can shew what the event will be. my own children are remarkably healthy and freer from colds than common. Ann informed you of the acquisition we have made in Jane as a neighbour we have walked to and fro repeatedly she spends much of her time with us and her husband has been as attentive as an own brother could have been he is a man of the purest heart and most amiable temper in the world adieu My Dear’est Father I must beg you to recollect that I write amidst the noise and confusion of six children interrupted every moment by their questions, and so much disturbed by [their] pratling around me that I catch myself repeatedly writing  instead of my own thoughts. that will account for, and I hope [apologize?] for any inconsistensies or repetitions in my letter, perhaps it will be deemed some excuse for not writing oftener certain as I am that it is impossible for you to doubt for one moment of the warmth of my affection I remain 
               with unchangeable and tender love Yours
               
                  M Randolph
               
               
                  your letter to Anne has this moment come to hand having gone thro a mistake to Charlottesville I wish it may not have come too late for upon enquiery they tell me Davy Bowles contrary to his promise to me is gone to Richmond intending from thence to Washington. I shall hear more certainly presently and act accordingly. if St Memin comes to Washington will you remember your promise to Maria & Myself
               
            